PER CURIAM:
By written stipulation entered into by the parties and filed with the Court, it was agreed that the claimant entered into a *93contract to purchase certain real estate on U. S. Route 119 near the top of Lens Creek Mountain in Boone County, West Virginia, and that a building located on the property had previously been damaged by fire and not repaired. On October 14, 1975, respondent’s employees, through the Rehabilitation Environmental Action Program, tore down the damaged building. A deed for the property was executed and delivered three days later, transferring legal title and this cause of action to the claimant. It was further stipulated that the claimant sustained $1,100.00 in damages to the building. Believing that liability exists on the part of the respondent and that the damages are reasonable as shown by the estimates filed with the stipulation, the Court hereby makes an award to the claimant in the amount of $1,100.00.
Award of $1,100.00.